          Case 4:20-cv-00170-MW-MAF Document 14 Filed 07/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

SILFREDO R. MERIDO-RONDON,
A3 216-259-767,

           Petitioner,

v.                                                             Case No. 4:20cv170-MW/MAF

WILLIAM P. BARR, Attorney
General of the United States,
et al.,

     Respondents,
___________________________/

                            ORDER ACCEPTING AND ADOPTING
                             REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 12. Upon consideration, no objection having

been filed by the parties,1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Respondent’s Motion to Dismiss,

ECF No. 10, is GRANTED. The § 2241 petition is DISMISSED as moot since




1
    Mail to Petitioner has been returned as “Vacant Unable to Forward.” ECF No. 13.
                                                          1
      Case 4:20-cv-00170-MW-MAF Document 14 Filed 07/23/20 Page 2 of 2




Petitioner has been granted the relief sought in the petition.” The Clerk shall also

close the file.

      SO ORDERED on July 22, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge




                                         2
